Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 06 July 2021, has been entered and the Remarks therein, filed 05 November 2021, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §112(a), necessitated by Applicants’ amendment received 05 November 2021, specifically, amended claim 43. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Status of Claims
Claims 43, 71, 77 and 79-84 are pending.
Claims 83 and 84 were newly submitted on 02 June 2016. They were indicated to be directed to an invention that is independent or distinct from the invention originally claimed. Since Applicant had received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 83 and 84 were and are withdrawn from consideration as being directed to  non-elected inventions. See 37 CFR 1.142(b) and MPEP 821.03.

	Claims 43, 71, 77 and 79-82 are rejected.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application discloses and claims only subject matter disclosed in prior application no. 13/554,975, 07/20/2012, which claims benefit of 61/510,464, 07/21/2011, and names the inventor or at least one joint inventor named in the prior application. (The specifications filed with applications 14/566,500 and 13/554,975 appear to be the same.) In addition, the patent (No. 9,045,785) issued from parent application 13/554,975 was published after the filing date of the instant application. Accordingly, this application constitutes a continuation. Applicant has claimed the benefit of the filing date of the prior application, and designates the instant application as a "CON" of 13/554,975.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 or 365(c).
	Claims 43, 71, 77 and 79-82 have the effective filing date of 21 July 2011.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
	The following rejection was made, in part, in the Non-Final Office Action mailed 06 July 2021. It is being re-cited, in part, because Applicant has not filed all of the 

The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C. §112(a)  and pre-AIA  35 U.S.C. §112, first paragraph require that the specification include the following (MPEP 2161 (I)):
(A) A written description of the invention; 
(B) The manner and process of making and using the invention (the enablement requirement); and 
(C) The best mode contemplated by the inventor of carrying out his invention. 


Claims 43, 71, 77 and 79-82 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of making a biomass comprising growing the thraustochytrid microorganism PTA-10208 in a DSDFM-O culture medium with no vitamin B12, wherein the eicosapentaenoic acid (EPA) concentration in said biomass is increased by at least 50% compared to the EPA concentration in a biomass from a microorganism grown in a culture medium comprising greater than 0.001 mg/L vitamin B12, does not reasonably provide enablement for a method of making a biomass comprising growing the . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

In In re Wands (8USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized the eight factors to be considered in a determination of “undue experimentation”.  These factors include: 1) The nature of the invention; 2) The state of the prior art; 3) The amount of direction or guidance presented; 4) presence or absence of working examples; 5) The quantity of experimentation needed to make or use the invention; 6) The relative skill of those in the art; 7) The predictability of the art; and 8) The breadth of the claims. 

In considering the factors for the instant claims:

1) Regarding the nature of the invention- The claimed invention is drawn to a method of making a biomass of a thraustochytrid microorganism having increased concentration of eicosapentaenoic acid (EPA). The method comprises growing the microorganism in a culture medium containing no vitamin B12 to produce a biomass, wherein the EPA concentration is increased by at least 50% compared to the EPA concentration in a biomass from a microorganism grown in a culture medium comprising greater than 0.001 mg/L vitamin B12. The microorganism is a Thraustochytrid strain deposited under ATCC Accession No. PTA-10208.
2) Regarding the state of the prior art- Overall, the prior art does not show that a thraustochytrid culture medium with no vitamin B12 leads to any level of increase in the polyunsaturated fatty acid (PUFA) eicosapentaenoic acid (EPA). For example, Shirasaka et al. ((2005) Mycosci. 45: 358-363 (cited in the Non-Final Office Action mailed 06 July 2021)) shows experiments in which the thraustochytrid microorganism Schizochytrium limacinum SR21 was grown in the presence and absence of cyanocobalamin, which is an active component of vitamin B12, and p-toluic acid (pg. 358, column 1, Abstract). The cultures were grown in a medium containing 2% glucose and 1% yeast extract in a half-concentration of artificial seawater (pg. 359, column 1, para. 3). The addition of cyanocobalamin decreased the content of odd-chain fatty acids such as pentadecanoic acid (C15:0) and heptadecanoic acid (C17:0) (pg. 358, column 1, Abstract). However, the EPA level data are only shown in a figure, which appears to show no comparative change in the level of EPA when the thraustochytrid microorganism is grown with and without cyanocobalamin (pg. 359, column 2, Figure 1). EPA is an even-chain fatty acid (C20:5ω3).
In addition, Hayashi et al. ((2007) Biosci. Biotechnol. Biochem. 71: 222-225 (cited in the Non-Final Office Action mailed 06 July 2021)) shows a study in which newly isolated thraustochytrids showed uptake of vitamin B12 from the culture into the cells. Odd numbered fatty acids decreased in the cells of new isolates cultivated with vitamin B12 (pg. 222, column 1, para. 1). However, the level of EPA production was not addressed. The enrichment of thraustochytrids with B12 improved the population growth of rotifers (pg. 224, column 1, lines 7-9). That is, vitamin B12 appears to be a culture medium component that encourages the growth of microorganisms. Finally, Goldstein ((1973) Annu. Rev. Microbiol. 27: 13-25) (cited in the Non-Final Office Action mailed 06 July 2021)) teaches that the thraustochytrid-like strain Althornia failed to grow in media in which mixed growth factors (including vitamin B1 and vitamin B12) replaced dilute yeast extract and peptone (pg. 19, para. 2). That is, it appears as though the culture medium of thraustochytrid strains may require more nutritional components than merely vitamin B12, since a growth medium with vitamins B1 and B12 (but no yeast extract) did not successfully promote the growth of Althornia sp.
3) Regarding the amount of direction or guidance presented; and
4) Regarding the presence or absence of working examples- The instant specification describes several experiments in which the presence or absence of vitamin B12 in the growth medium for a specifically isolated thraustochytrid was studied with regard to its effect on the production of EPA in the biomass of said thraustochytrid. It appears as though some of the experiments show contrasting results. For example, in Example 10 strain PTA-9695 was grown in TSFM medium with 0.25g/L tastone (tastone = yeast extract) and NaCl for the purpose of conducting a vitamin B12 gradient study. Control samples included TSFM with tastone and 1x thiamine and 1x B12 (medium C1); tastone-free TSFM without any vitamins (medium A); and tastone-free TSFM with 1x thiamine and 1x B12 (medium B) (pg. 90, para. [0207] thru [0208], Example 10). When no tastone or vitamins were added to the medium (Figure 5, medium A), everything except % DHA declined significantly. The 1x concentration of B12 seemed to be optimal for % EPA (Figure 2). The highest % EPA (11.5) was obtained when no B12 was added to the medium (pg. 92, para. [0209] thru pg. 93, cont. para. [0209]). These last two statements are in conflict with each other with regard to the observed effect of vitamin B12 on EPA production. In addition, the observed effect is not made clear in Figures 1, 2 and 5 where the symbol for EPA appears on the graph; i.e., the drawings do not support (or refute) the interpretation of their data as described in the specification. Figure 5 purportedly supports the statement that tastone-free medium with no added vitamins did not further improve performance of the organism, and the higher % DHA seemed to be artificial (pg. 93, cont. para. [0209]). That is, on the one hand, the lack of vitamins and tastone was detrimental to the growth and, therefore, EPA production of the microorganism; however, on the other hand, it is stated that the % EPA was highest when no vitamin B12 was added to the medium.
In contrast to Example 10, in Example 12 strain PTA-10208 was inoculated into DSDFM-O medium which contained no tastone (i.e., no yeast extract). Vitamin B12 gradients were tested for the production of EPA over nine days (pg. 112, para. [0226] thru [0232], Example 12). Results over the course of four consecutive nine day experiments show that PTA-10208 grown in DSDFM-O containing 0 mg/L vitamin B12 has much higher % EPA than when grown with just 1/500x (0.0015 mg/L) vitamin B12. Percent EPA increased from about 18% with 1/500x (0.0015 mg/L) vitamin B12 to about 27% in the absence of vitamin B12 (pg. 115, para. [0236]). Results are shown in Figure 41. That is, this experiment shows that, in a medium containing no yeast extract, the production of EPA did increase by at least 50% compared to the EPA concentration in a biomass produced from growing PTA-10208 in a medium with greater than 0.001mg/L vitamin B12 (here, 0.0015 mg/L), as recited in instant claim 43.
In summary, Applicant shows that only by growing a specific strain of thraustochytrid (i.e., PTA-10208) in a specific medium (i.e., DSDFM-O) can the percentage of EPA be increased in the biomass of said thraustochytrid strain when no vitamin B12 is included in the growth medium of said thraustochytrid. It is noted that the formulation for DSDFM-O is shown on pp. 113-114, Table 22. 
5) Regarding the quantity of experimentation needed to make or use the invention- For the following reasons, the quantity of experimentation needed to show that Applicant is enabled for thraustochytrid strain PTA-10208 under all possible culture medium conditions would be unpredictable and undue. It is clear from the prior art (and from Applicant’s own work) that thraustochytrids generally require vitamins, including vitamin B12, in addition to other nutrients supplied in their culture medium, to grow, notwithstanding the potential effect of vitamin B12 on EPA production. 
In order to establish that a biomass produced by thraustochytrid strain PTA-10208 would contain an increased percentage of EPA, when said strain is cultured in any type of culture medium without vitamin B12, one of ordinary skill in the art would have to: 1) determine and select culture medium formulations that contain no vitamin B12, but for which vitamin B12 could be added back (as the EPA production comparison control), with the understanding that culture medium formulations suitable for propagating thraustochytrids are myriad, given the number of individual ‘ingredients’ in any given formulation (e.g., see Applicant’s ‘recipe’ for DSDFM-O, cited above); 2) determine the amount of each reagent or ingredient in the selected culture media that might produce the desired outcome; 3) conduct cultivation experiments in each of the selected culture media for thraustochytrid strain PTA-10208, which would include one cultivation vessel containing growth medium with no vitamin B12 and one cultivation vessel containing growth medium with greater than 0.001mg/L vitamin B12; 4) measure the amount of EPA in each of the cultivation vessels for each of the culture medium formulations being tested; and 5) calculate the percent of EPA in each of the comparative vessels in order to determine which culture medium formulations exhibited an at least 50% increase in EPA production in the ‘no vitamin B12’ culture compared to the comparative formulation containing at least 0.001mg/L vitamin B12. 
6) Regarding the predictability of the art- The predictability of the biomass of thraustochytrid species PTA-10208, which is grown in any type of culture medium (with and without vitamin B12), producing an at least 50% increase in EPA in culture medium containing no vitamin B12 vs culture medium with vitamin B12, is unknown in the prior art and, therefore, unpredictable as to EPA production outcome.
7) Regarding the breadth of the claims- Claim 43 is very broad in that it is drawn to a method of making a biomass from thraustochytrid microorganism PTA-10208, comprising growing said microorganism in any type of culture medium, with the result that the biomass harvested from each culture medium would contain an EPA concentration that is increased by at least 50% in the ‘no vitamin B12’ culture medium vs the culture medium containing (some minimum amount of) vitamin B12, e.g., greater than 0.001mg/L.
The skilled practitioner would first turn to the instant description for guidance in using the claimed invention.  However, the description lacks clear evidence that thraustochytrid species PTA-10208 is capable of producing an at least 50% increase in the amount of EPA in any type of culture medium that contains no vitamin B12 vs culture medium that contains vitamin B12. Only strain PTA-10208 grown in DSDFM-O medium gives the EPA concentration results, as recited in claim 43. As such, the skilled practitioner would turn to the prior art for such guidance; however, the prior art does not show clear guidance that the cultivation of any species of thraustochytrid in any type of culture medium without vitamin B12 would result in the biomass of the species containing an increased amount of EPA vs the biomass of a strain grown in culture medium containing (some minimal level of) vitamin B12. Finally, said practitioner would turn to trial and error experimentation to determine a relationship between the propagation of thraustochytrid strain PTA-10208 in any particular culture medium and the production of a biomass that contains an increased amount (i.e., at least 50%) of EPA when the culture medium contains no vitamin B12 compared to said propagation in a culture medium that contains (some minimal amount) of vitamin B12.  Such amounts to undue experimentation.

35 U.S.C. § 112(a)
Claims 43, 71, 77 and 79-82 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
[This rejection is being made in view of Applicant’s amendment.]

            The invention employs a specific thraustochytrid strain, which has been deposited under the Budapest Treaty as ATCC Accession No. PTA-10208. The strain is described as a Schizochytrium sp., and the deposit information is recited in the specification on pg. 24, para. [0090] thru pg. 25, cont. para. [0090]. However, it is unclear if the starting materials were readily available to the public at the time of invention.
            A deposit was made in this application as filed, as noted on pp. 24 thru 25, para. [0090] of the originally-filed specification.  However, it does not appear that the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809.  Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, in the following manner.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL
            A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.

1. Identifies declarant.
2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.
3. States that the deposited material has been accorded a specific (recited) accession number.
4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.
6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.
7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.

            Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
However, both Budapest Treaty and non-Budapest Treaty deposits must provide assurances that:
(1) Access to deposited material will be available, during pendency of a patent application making reference to it, to anyone determined by the Director to be entitled to access under 37 CFR 1.14 and 35 U.S.C. 122 (see In re Lundak, 227 USPQ 90, 94-95 (Fed. Cir. 1985)(citing 35 U.S.C. 114)); and
(2) Subject to paragraph (b) of 37 CFR 1.808, all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent.

            Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.
	It is noted that Applicant has complied with this requirement.  

	However, it is noted that Applicants have failed to comply with the directive for a Biological Deposit, as stipulated in the bold numbered entries above, regarding availability of the deposited materials to the public, and the averment that restrictions on availability of deposited material will be removed upon the granting of a patent.

35 U.S.C. § 112(b)
The rejection of Claims 79-82 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 06 July 2021, is withdrawn in view of Applicants’ amendment received 05 November 2021, in which the cited claims were amended.

Allowable Subject Matter
It is noted that the prior art rejections were withdrawn in the Non-Final Office Action mailed 06 July 2021. Therefore, the claims are free of prior art.

Response to Arguments
	Applicant’s arguments, pg. 4, filed 05 November 2021, with respect to the 35 U.S.C. §112(a) rejection, have been fully considered, but they are not persuasive.

	1. Applicant remarks (pg. 4, para. 2), that Applicant has amended claim 43 and thus rendered the rejection moot.
	However, in response to Applicant, the amendment made by Applicant obviates only some of the conditions of the 112(a) scope of enablement rejection. That is, claim 43 has been amended to cited a specific thraustochytrid strain (i.e., PTA-10208), according to Applicant’s working examples, but has not described the type of culture medium which renders a biomass of thraustochytrid strain PTA-10208 with increased EPA levels in the absence of vitamin B12.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631